FILED
                              NOT FOR PUBLICATION                           APR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE R. CASTRO-LOPEZ and MARIA                    No. 09-72667
L. MORENO-AGUILAR,
                                                  Agency Nos. A073-937-330
               Petitioners,                                   A073-937-331

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Jose R. Castro-Lopez and Maria L. Moreno-Aguilar, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen based on ineffective assistance of counsel. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and review de novo constitutional claims, including

ineffective assistance of counsel claims. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen on the ground that they failed to show they were prejudiced by their former

representative’s alleged conduct. See Iturribarria v. INS, 321 F.3d 889, 899-90

(9th Cir. 2003) (prejudice results when the performance of counsel “was so

inadequate that it may have affected the outcome of the proceedings”) (internal

quotation marks and citation omitted).

      PETITION FOR REVIEW DENIED.




                                         2                                     09-72667